DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species 2 in the reply filed on 5/13/2022 is acknowledged.
3.	Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2022.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a restricting portion that restricts contraction of the first spring before the first spring and the second spring reach close contact heights of the first spring and the second spring” (Lines 9-11).  It is unclear what “close contact heights” are and how the sliding restricting portion performs the claimed function of “restrict[ing] contraction of the first spring”.
Claim 1 recites “the guide preventing an end of the first spring on a side opposite to the second spring from moving toward the spring receiving portion with respect to an end of the guide on a side opposite to the spring receiving portion” (Lines 16-18).  It is unclear what function the limitation “from moving toward the spring receiving portion with respect to an end of the guide on a side opposite to the spring receiving portion” requires.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1, 3, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akihara et al (JP H05-118372).
As per claim 1, Akihara et al discloses a damper (Abstract) comprising: 
an elastic member (1) including a tube (2) and a shaft member (6) axially movably inserted into the tube; and 
a spring member (17, 19) that is provided on an outer circumference of the shaft member and between two members (6, 2) coming close to each other when the elastic member is being extended (Fig. 4), and biases the two members in a direction to separate the two members from each other when compressed (Fig. 4; [0018]), 
the spring member including a first spring (17), a second spring (19) that is arranged in series with the first spring, and a restricting portion (18) that restricts contraction of the first spring before the first spring and the second spring reach close contact heights of the first spring and the second spring (18), 
the restricting portion including a spring receiving portion (Wider portion of slider 18) sandwiched between the first spring and the second spring and a guide (Narrower portion of slider 18) connected to the spring receiving portion and disposed between the first spring and the shaft member, and being slidably attached on the outer circumference of the shaft member (18; [0014]), 
the guide preventing an end of the first spring on a side opposite to the second spring from moving toward the spring receiving portion with respect to an end of the guide on a side opposite to the spring receiving portion (18).
As per claim 3, Akihara et al discloses the damper according to claim 1, wherein the spring member is provided inside the tube (17, 19, 2), and a gap (17, 18) between the guide and the first spring is smaller than a gap (17, 2) between the first spring and the tube.
As per claim 6, Akihara et al discloses the damper according to claim 1, wherein the elastic member is a damper body (Fig. 1) including a cylinder (2), a piston (4) slidably inserted in the cylinder, a piston rod (6) connected to the piston and having one end projecting out of the cylinder (6), and a rod guide (9) provided to one end portion of the cylinder and slidably supporting the piston rod, 
the tube is the cylinder (2), 
the shaft member is the piston rod (6), and 
the spring member is provided on an outer circumference of the piston rod and between the piston and the rod guide (17, 19).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihara et al (JP H05-118372) in view of Hara et al (JP 2010-185572).
As per claim 5, Akihara et al discloses the damper according to claim 1, comprising a gas spring (Abstract; [0012]) that biases the elastic member in an extension direction by pressure in a gas chamber (Abstract; [0012]), wherein the spring member functions as a balance spring that exerts elastic force offsetting elastic force of the gas spring at maximum extension (Abstract; [0012]).  Akihara et al does not disclose wherein the gas is air.
Hara et al discloses a front fork comprising an air spring (Abstract) that biases the elastic member in an extension direction by pressure in an air chamber (A), wherein the spring member functions as a balance spring that exerts elastic force offsetting elastic force of the air spring at maximum extension (Abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shock absorber of Akihara et al by using air as the gas as taught by Hara et al in order to save money.
	Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Shock absorbers
	Chang et al (US 5,359,910).
Imai (US 4,318,535).
Hines (US 3,297,312).
Benson (US 2,475,774).
Thomann (US 1,714,646).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                      

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657